                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BERNADETTE GONZALES,

             Plaintiff,

v.                                                           CV No. 18-535 CG

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

             Defendant.

              ORDER GRANTING MOTION FOR EXTENSION OF TIME

      THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Extend

Briefing Deadlines, (Doc. 15), filed November 16, 2018. The Court, noting that the

Motion is unopposed, finds that the Motion is well-taken and should be GRANTED.

      IT IS THEREFORE ORDERED that:

      1. Plaintiff shall file a Motion to Reverse or Remand Administrative Agency

          Decision on or before December 12, 2018;

      2. Defendant shall file a Response on or before February 11, 2019; and

      3. Plaintiff may file a Reply on or before February 25, 2019.




                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
